MATTHES, Circuit Judge
(dissenting).
With due deference to the views of my colleagues I respectfully dissent.
If the shares of stock in controversy constitute “property” within the meaning of 28 U.S.C. § 1335, as the majority explicitly hold, I believe it was encum-bent upon the bank to deposit, or tender into court, such shares, and that the filing of the bond in lieu of the deposit does not satisfy the jurisdictional requirements of the statute.1
Concededly, the statute does authorize the giving of a bond in lieu of a deposit but the Report of the Senate Committee on the Judiciary on the bill which became the Act of January 20, 1936 (Section 1335),2 and cases interpreting that Act, persuade me to conclude that where, as here, the stakeholder is in possession of specific property, the provision for the giving of a bond is not applicable.
*655In discussing the “Changes from Present Law” the Senate Report in paragraph 5 states:
“The stakeholder may either deposit the fund in court or file a bond. * * * (Emphasis added).
“The amended bill allows the stakeholder, as an alternative to a deposit, to file a surety bond approved by the court. Although the disputed subject matter will ordinarily be deposited in court, situations sometimes arise where the rigid requirement of a deposit would prevent just relief. For example, it is obvious that a deposit is impracticable when one claimant to the benefits of life insurance demands one disposition (or option) under the policy and the other claimant demands a very different disposition (or option).” S.Rep.No. 558, at 6.
Austin v. Texas-Ohio Gas Co., 218 F.2d 739 (5th Cir. 1955), which also involved a dispute as to ownership of certain shares of stock, demonstrates to my satisfaction that the filing of a bond does not satisfy the mandate of the statute where specific property is in the possession of the stakeholder. That case clearly holds a stakeholder must deposit the specific property in his possession into the registry of the court in order to obtain jurisdiction.
In Austin, ownership of a block of 95,-000 shares of stock issued by the Texas-Ohio Gas Company was in controversy. Simultaneously with the filing of its complaint plaintiff tendered into court 23,700 shares of the stock involved, having only this amount in its possession. The jurisdiction of the court was challenged on the ground that plaintiff had not deposited into the registry of the court all of the property in question.
The Fifth Circuit carefully analyzed the provisions of Section 1335 in sustaining the court’s jurisdiction. Its reasoning, apropos here, is expressed in the following language:
“ * * * [T]his case can be viewed as an action in the nature of inter-pleader concerning these 23,700 shares, in which it is alleged that each of the defendants has some claim. It seems the only natural construction, in fact, of 28 U.S.C. § 1335(a) (2) that this is the ‘property’ which it is necessary to deposit in court, in a case such as this involving specific property and not simply a claim for money. * * * When claims for a sum of money only are involved, payment of the entire sum (or giving of a bond) is a condition precedent to the court’s jurisdiction. But when claims for specific property are involved, the statute imposes the condition of depositing only the specific property in plaintiff’s possession, and the further condition that such property he of the value of $500 or more.” 218 F.2d at 744-45. (Emphasis added).
Our case of Douglas-Guardian Warehouse Corporation v. Ramey Seed Co., 271 F.2d 24, 26-27 (8th Cir. 1959), relied upon Austin in holding that the tender of specific property into the registry of the court satisfied the jurisdictional requirements of the statute.3
Professor Moore, in discussing Section 1335, states:
“The provision for payment into the registry of the court has been included in each of the interpleader acts since 1917; the provision for the substitution of a bond was introduced into the 1936 Act in order to afford interpleader relief in cases otherwise proper but for the impracticability of a money deposit. Just such a case as visualized by the draftsmen soon arose in Edner v. Massachusetts Mutual Life Insurance Co.”
*656******
“A distinction with regard to the amount of deposit has been made between interpleader actions in which the disputed stake is money and those actions in which the stake is personal property. Perhaps the leading case is Austin v. Texas-Ohio Gas Co. There, the claimants asserted interests in 95,-000 shares of the corporate stakeholder’s stock, many of which shares had been disposed of in a manner which the stakeholder alleged was improper thereby exposing it to various forms of harassment. The stakeholder tendered into court only 23,700 shares of the disputed stock, these being the only shares of the 95,000 which it still had in its possession. The court upheld this partial deposit, as sufficient to meet the jurisdictional requirements of Section 1335, carefully parsing the language of that section to elicit a distinction between the deposit requirement in res cases and in cases of ordinary money debts.” [The quotation from Austin, 218 F.2d at 744-46, is omitted]. (Emphasis added).
******
“The court’s analysis is sound, and has the support of more recent cases.” 3 Moore, Federal Practice ¶ 2210, at 3078, 3083-84 (2d ed. 1966).4
On the authority of the foregoing cases I am impelled to conclude that the alternative provision for the giving of a bond in the 1936 amendment was designed for situations where the stakeholder is in possession of a fund or other benefits arising from a note, bond, certificate, policy of insurance or other instrument of the value of $500 or more and is under an obligation to pay money to one of the adverse claimants, or where the rigid requirement of a deposit would prevent just relief. Cf. Edner v. Massachusetts Mutual Life Ins. Co., 138 F.2d 327 (3rd Cir. 1943). I do not believe Congress intended to relax the requirement of a deposit of specific property as a prerequisite to jurisdiction where the stakeholder has possession of the specific property and such a deposit is feasible. Neither the bank in its complaint nor the contesting parties in their claims have asserted the existence of any unusual circumstances which would warrant the court in accepting the bond in lieu of a deposit of shares of stock.
To me the effect of the majority opinion is to obviate the requirement of a deposit of the specific res in the stakeholder’s possession, so long as a bond is given in lieu thereof.
I would reverse and remand with directions to dismiss the complaint for lack of jurisdiction.

. Contrary to the majority’s intimation Treinies v. Sunshine Mining Co., 99 F.2d 651 (9th Cir. 1939), aff’d, 308 U.S. 66, 72, 60 S.Ct. 44 (1939), does not hold that either the deposit of money or property, or the giving of a bond in lieu thereof, satisfies the condition precedent to obtaining interpleader jurisdiction. In Treinies the provision for filing a bond was not in issue and was not discussed by either the Court of Appeals or the Supreme Court. As in our case the certificates representing the shares of stock were in the possession of one of the claimants and were later deposited into court during the pendency of the action. Jurisdiction, however, was predicated on the fact that accrued dividends, amounting to more than $500, were deposited into court at the time the Sunshine Mining Co. filed its complaint. That corporation did not tender or deposit into court the “shares of stock” in its possession. The Supreme Court upheld jurisdiction on the basis that:
“There is a real controversy between the adverse claimants. They are brought into the court by the complainant stakeholder who simultaneously deposits the money or property, due and involved in the dispute, into the registry of the court. This was done in this case.” 308 U.S. at 72, 66 S.Ct. at 48.


. S.Rep. No. 558, 74th Cong., 1st Sess. (1935).


. In Ramey Seed the defendant bank contended that the property tendered into court was not sufficient to satisfy all claims and demands, and consequently the giving of a bond, as required by the district court, was essential. We rejected this contention, and held on the authority of Austin that the only obligation of the stakeholder was to deposit the disputed property in its possession.


. Professor Moore, in support of Ms conclusion, cites our Ramey Seed case. See also Wertheimer v. Bank of Nova Scotia, 140 F.Supp. 950, 953 (S.D.N.Y.1956).